EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 


**** Begin Examiner’s Amendment ****

Please amend the title as follows:


Identification of an Object Based on Identifying Portions of the Object Captured by Multiple Image Sensors Having Different Luminance Levels



**** End Examiner’s Amendment ****



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on July 28, 2021, has been received and made of record. In response to the Non-Final Office Action dated June 14, 2021, claims 1, 19, 20 have been amended, claims 8 and 13 have been cancelled, and claims 21 and 22 have been newly added.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on June 30, 2021, the IDS submitted on July 9, 2021 and the IDS submitted on July 20, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Response to Arguments
Regarding the objection to the title, Applicant was not found to address the outstanding objection.  A new title has been provided by way of Examiner’s Amendment that is more clearly indicative of the invention to which the claims are directed. In light of this, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 112 rejection of claim 8, Applicant has cancelled the claim.  Therefore, the outstanding rejection to the title is withdrawn.  
Regarding the 35 U.S.C. 102 rejection of claims 1-3, 13 and 16-18, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1-3, 13 and 16-18 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claim 4, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claim 4 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claim 14, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claim 14 is withdrawn.   

Allowable Subject Matter
Claims 1-7, 9-12, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7, 9-12, 14-18, 21 and 22, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera system, comprising a first image sensor having a first dynamic range corresponding to a first range of luminance levels in a scene, a second image sensor having a second dynamic range corresponding to a second range of luminance levels in the scene, wherein the second range of luminance levels includes luminance levels that are higher than the first range of luminance levels, and a processor coupled to the first image sensor and the second image sensor, wherein the processor is configured to execute instructions to: identify a first portion of an object based on a first image of the scene captured by the 
Regarding claim 19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method, comprising capturing, by a first image sensor having a first dynamic range corresponding to a first range of luminance levels in a scene, a first image of the scene, capturing, by a second image sensor having a second dynamic range corresponding to a second range of luminance levels in the scene, a second image of the scene, wherein the second range of luminance levels includes luminance levels that are higher than the first range of luminance levels, identifying, by a processor coupled to the first image sensor and the second image sensor, a first portion of an object based on the first image of the scene captured by the first image sensor, wherein the first portion of the object exhibits a first luminance corresponding to the first range of luminance levels, identifying, by the processor, a second portion of the object, different from the first portion, based on the second image of the scene captured by the second image sensor, wherein the second portion of the object exhibits a second luminance corresponding to the second range of luminance levels, and identifying, by the processor, the object based on the identified first and second portions.
Regarding claim 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a non-transitory, computer-readable medium with instructions stored thereon, wherein the instructions, when executed by a processor, comprise receiving, from a first image sensor having a first dynamic range corresponding to a first range of luminance levels in a scene, a first image of the scene, wherein the first image of the scene was captured by the first image sensor, receiving, from a second image sensor having a second dynamic range corresponding to a second range of luminance levels in the scene, a second image of the scene, wherein the second range of luminance levels includes luminance levels that are higher than the first range of luminance levels, TELEPHONE (312) 913-0001identifying a first portion of an object based on the first image of the scene captured by the first image sensor, wherein the first portion of the object exhibits a first luminance corresponding to the first range of luminance levels, identifying a second portion of the object, different from the first portion, based on the second image of the scene captured by the second image sensor, wherein the second portion of the object exhibits a second luminance corresponding to the second range of luminance levels, and identifying the object based on the identified first and second portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent Publication No. 2012/0308082 to Murao et al. teaches object recognition employing luminance levels.
	U.S. Patent Publication No. 2015/0317535 to Lenor teaches a method for distance estimation based on determined luminance.
U.S. Patent Publication No. 2021/0090222 to Lee et al. teaches HDR processing based on a plurality of image sensors.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/GARY C VIEAUX/Primary Examiner, Art Unit 2697